Citation Nr: 1709514	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-328 18	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Barrett's esophagitis with postoperative adenocarcinoma of the esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from in the United States Navy from June 1960 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal was since moved to the RO in Winston-Salem, North Carolina.  In December 2016, the Veteran and his wife testified at a video hearing before the undersigned.


FINDING OF FACT

Barrett's esophagitis with postoperative adenocarcinoma of the esophagus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for Barrett's esophagitis with postoperative adenocarcinoma of the esophagus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his Barrett's esophagitis with postoperative adenocarcinoma of the esophagus was caused by his exposure to asbestos working as a boatswain's mate on the U.S.S. Fort Mandan in the United States Navy from June 1960 to October 1963.  Specifically, he reports that during the time he served aboard the U.S.S. Fort Mandan it was undergoing a frame overhaul at a ship yard and, while the workmen were given masks to wear while taking apart the ceiling and duct-work that was covered with insulation that contained asbestos he was not provided any protection even though this work was taking place less than 10 feet from where he was standing watch.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to disease or injury caused by the alleged asbestos exposure, there are no specific statutory or regulatory guidance with regard to these claims but only special guidelines for developing the claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29 (December 13, 2005) entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9 (December 13, 2005), entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The Board is been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with Barrett's esophagitis with postoperative adenocarcinoma of the esophagus.  See, e.g., treatment records from Cabarrus Family Medicine dated from July 2008 to June 2011; VA examination dated in October 2011.  

Service personnel records show that the Veteran served as a boatswain's mate aboard the U.S.S. Fort Mandan from June 1960 to October 1963.  Moreover, in an article filed by the Veteran with VA in January 2010 entitled "Navy Ship Asbestos Compensation Settlements for Navy Ship Workers," the U.S.S. Fort Mandan was specifically named as a ship that had had asbestos on it.  Moreover, publicly available records report that during the time that the Veteran was serving on the U.S.S. Fort Mandan it underwent a six month fleet rehabilitation and modernization (FRAM) overhaul from later 1962 to mid-1963.  Further, the M21-1MR provides that asbestos was commonly found in steam pipes, ceiling tiles, fire-proofing materials, and insulation (see M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para 9-a) and one of the major occupations that caused exposure to asbestos was workers at a shipyard (see M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para 9-f).  Lastly, the Board finds the Veteran's lay statements regarding what he saw while on active duty (i.e., standing watch less than 10 feet from workmen taking apart the ceiling and duct-work of the ship which were covered with insulation without a mask) is proof of the in-service incurrence of an injury because this event is observable by a lay person and is consistent with the above in-service history.  Therefore, the only question remaining for the Board to consider is whether the Veteran's current Barrett's esophagitis with postoperative adenocarcinoma of the esophagus is due to his exposure to asbestos while in military service.

In this regard, the Board notes that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, the exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  Moreover, the manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b.  Therefore, the Board finds that the June 2011 letter from Loris Pons, M.D., (i.e., the Veteran's doctor of 20 years) in which it was opined, in substance, that his current Barrett's esophagitis with postoperative adenocarcinoma of the esophagus was caused by his asbestos exposure aboard the U.S.S. Fort Mandan while on active duty from 1960 to 1961 equally as probative as the October 2011 VA examiner's opinion, provided by a physician assistant (PA), that it was not due to his military service because both were provided after an examination of the claimant.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

Therefore, the Board finds that the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the Veteran's Barrett's esophagitis with postoperative adenocarcinoma of the esophagus is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for Barrett's esophagitis with postoperative adenocarcinoma of the esophagus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


